Citation Nr: 1624125	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-06 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for service-connected residuals of laryngeal cancer, status post radiation.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1965 and from August 1967 to October 1970.  He also had additional periods of active duty for training from July 22, 1962 to August 4, 1962, and from December 16, 1962 to December 29, 1962. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from August 2009, March 2010, and December 2011 RO decisions.

Personal hearings were held in October 2010 before a Decision Review Officer of the RO, and in April 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  Transcripts of these hearings are of record.

In a January 2015 decision and remand, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development, and the case was subsequently returned to the Board.

There are other issues that are not currently before the Board.  In its January 2015 decision, the Board granted service connection for an acquired psychiatric disorder, and in a February 2015 rating decision, the AOJ effectuated this award, with a 30 percent rating for this disorder, effective May 27, 2009.  The Board also remanded claims for service connection for a low back disability, a left leg disability, and a respiratory disorder for additional development.  In a July 2015 rating decision, the AOJ granted service connection for a lumbosacral spine disability (rated 20 percent disabling), lumbar radiculopathy of the lower extremities (each rated 10 percent disabling), and scars of the back (rated noncompensable).  Each of these ratings is effective from January 12, 2010.  In a March 2016 rating decision, the AOJ granted service connection for calcified lung nodules due to asbestos exposure, rated noncompensable from May 27, 2009.  In an April 2016 rating decision, the AOJ confirmed and continued the noncompensable rating for calcified lung nodules.

Since the Veteran did not appeal the ratings or effective dates assigned in these decisions, these issues are not in appellate status.  See 38 U.S.C.A. § 7105; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

The record before the Board consists of an electronic claims file.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected residuals of laryngeal cancer, status post radiation therapy, is manifested by chronic laryngitis manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, and pre-malignant changes on biopsy, laryngeal stenosis, and no more than moderate dysphagia, but the Veteran did not have a constant inability to speak above a whisper nor did he demonstrate pulmonary studies showing an FEV-1 of 40- to 55-percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  

2.  According to the probative medical and other evidence of record, it is as likely as not that the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for a schedular rating in excess of 30 percent for residuals of laryngeal cancer (incomplete aphonia), have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Codes 6516, 6519, 6520, 6819 (2015).

2.  Throughout the rating period on appeal, the criteria for a separate 30 percent schedular rating for residuals of laryngeal cancer (dysphagia) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.20, 4.114, Diagnostic Code 7203 (2015).

3.  Resolving all reasonable doubt in his favor, the criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and private medical records, and arranged for VA compensation examinations and medical opinions as to the severity of his residuals of laryngeal cancer and as to his employability, and referred this case for consideration of a possible extraschedular rating by VA's Director of Compensation Service.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The RO attempted to obtain records from the Social Security Administration (SSA), and in October 2010 and February 2015, the SSA indicated that there were no available records pertaining to the Veteran.

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examination and opinions for this condition were in March and September 2015, and in March 2016.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the examination reports and medical opinions were sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms.  Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected partial left hemilaryngectomy to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examinations are adequate as they provide the information needed to properly rate his residuals of laryngeal cancer.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide these claims.  

The Board further finds that the RO has substantially complied with its January 2015 remand orders.  In this regard, the Board directed that a VA examination be conducted, the matter of an extraschedular rating be referred to the Director of Compensation Service, and a TDIU claim adjudicated, and this was done.  Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the October 2010 RO hearing or the April 2013 Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the hearing officer and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14.  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 6819 governs malignant neoplasms of any specified part of the respiratory system.  Under Diagnostic Code 6819, a rating of 100 percent continues beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastases, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.


Increased Rating 

In 1987, the Veteran was diagnosed with laryngeal cancer (squamous cell carcinoma of the vocal cord), and underwent radiation therapy at that time.

Throughout the rating period on appeal, the Veteran's service-connected residuals of cancer of the larynx, status post radiation therapy, have been rated as 30 percent disabling under Diagnostic Codes 6819-6516.  38 C.F.R. § 4.97.

The Veteran currently contends that his service-connected residuals of laryngeal cancer are more disabling than currently evaluated.  In May 2009, he filed a claim for an increased rating for service-connected residuals of cancer of the larynx.  He said his condition had worsened, and affected his ability to speak, eat and breathe.  In a May 2009, statement, the Veteran's wife stated that since he had throat cancer, he had difficulty speaking, and choked while eating and sleeping.  She said he had been through 3 biopsies and it took a lot out of him.  Lay statements from family, friends, and neighbors are of record, and are collectively to the effect that since his radiation treatment for larynx cancer, his voice has been hoarse and raspy, and he sometimes spits while talking.

Under Diagnostic Code 6516, chronic laryngitis manifested by hoarseness with inflammation of cords or mucous membrane is rated as 10 percent disabling and chronic laryngitis manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy is rated as 30 percent disabling.  The 30 percent rating is the maximum rating.  As such, a higher rating is not warranted under this Code.  38 C.F.R. § 4.97, Diagnostic Code 6516.

The Board will also consider other potentially applicable rating criteria.  Under Diagnostic Code 6518, following a partial laryngectomy, the residuals are to be rated under Diagnostic Code 6516 (laryngitis), Diagnostic Code 6519 (aphonia), or Diagnostic Code 6520 (stenosis of the larynx).  38 C.F.R. § 4.97, Diagnostic Code 6518.

Under Diagnostic Code 6519, complete organic aphonia with constant inability to speak above a whisper is rated as 60 percent disabling, and the constant inability to communicate by speech warrants a 100 percent rating.  38 C.F.R. § 4.97, Code 6519.  Incomplete aphonia is to be evaluated as laryngitis, chronic, under Diagnostic Code 6516.

Diagnostic Code 6520 provides ratings for stenosis of the larynx, to include residuals of bilateral or unilateral laryngeal trauma.  A 10 percent rating is warranted when a Veteran has FEV-1 of 71- to 80 percent of predicted value, with Flow-Volume Loop compatible with upper airway obstruction.  A 30 percent evaluation is warranted for an FEV-1 of 56- to 70-percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  A 60 percent rating is assigned for an FEV-1 of 40- to 55-percent predicted, with Flow-Volume Loop compatible with upper airway obstruction, and a maximum 100 percent rating will be awarded for FEV-1 of less than 40 percent with Flow-Volume Loop compatible with upper airway obstruction; or a permanent tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6520.

On VA compensation examination in September 1997, the examiner noted that the Veteran had cancer of the right vocal cord in 1987.  The Veteran reported that since the radiation, he had intermittent dull pain in the right side of his throat and neck.  He also reported that since the treatment, droplets of saliva came out of his mouth when speaking.  On laryngoscopy examination, there was no evidence of any disease, and no evidence of local recurrent disease.  The neck was normal to palpation.  The diagnoses were cancer of the larynx (right true vocal cord), status post radiation therapy since 1987, with no evidence of recurrent disease, and residual of radiation therapy of the throat causing discomfort, and, according to the Veteran, droplets of saliva escaping his mouth when talking.

On VA examination in October 1999, the examiner noted that the Veteran's voice was slightly raspy.  An indirect laryngoscopy demonstrated a normal base of tongue, normal epiglottis, but the vocal cords were not well seen.  There were no unusual masses in the neck. 

VA medical records reflect that in February 2000, the Veteran underwent a microlaryngoscopy with suspension, and excision of a left vocal cord papular lesion, and biopsy of the right vocal cord. The diagnosis was papular lesions on the left vocal cord, and a superficial lesion on the right vocal cord, questionably benign. A February 2000 attending note reflects that a biopsy of the vocal cords was consistent with benign fibroepithelial changes related to radiation. The Veteran complained that his voice had been this way since radiation treatment in 1987.  He also reported ill-defined dysphagia, not for solids or liquids, but just a feeling on the right side of his throat.  The diagnostic impression was fibrosis with epithelial hyperplasia of vocal cords, and dysphonia.  He was referred for speech therapy.

A March 2000 VA speech pathology note reflects that a voice evaluation was performed.  The Veteran reported vocal hoarseness since radiation treatment.  He said his voice tired easily and the throat area was sore.  He reported that prior to radiation treatment, he had a good singing voice but no longer did.  The examiner indicated that the Veteran had the following rehabilitation problems:  a voice disorder, vocal abuse and misuse.  His voice was described as hoarse, squeezed, nasal, and twangy.  He used a reduced oral opening, extreme laryngeal and oral tension, over talked, over coughed/cleared, and was hyperphonic.

An April 2000 VA outpatient treatment record reflects that the Veteran was status post radiation for laryngeal cancer in 1987, with current medical conditions including chronic obstructive pulmonary disease (COPD) and gastroesophageal reflux disease (GERD), among others.  His only complaint was a hoarse voice which he reported was unchanged since 1987.  He also reported slight pain in the right side of his neck and dryness when swallowing, which had been present since radiation treatment.  The examiner indicated that he was status post right and left vocal cord biopsy in February 2000 which showed changes consistent with chronic fibrovascular radiation injury, with no evidence of malignancy.  A naso-pharyngoscopy was done, and revealed irregularity of the left true cord and anterior right true cord.  Both cords were mobile but did not quite meet which could account for his residual hoarseness.  The diagnostic assessment was status post removal of vocal cord polyp in February 2000, with residual hoarseness and dry mouth.

VA medical records dated from 2008 to 2009 reflect treatment for multiple medical problems.  His problem list included malignant neoplasm of the larynx, dysphagia, esophageal reflux, and chronic airway obstruction.

"Dysphagia" is defined as difficulty in swallowing.  See Dorland's Illustrated Medical Dictionary, 32nd ed., 2012, at 579).  

A February 2009 history and physical reflects that the Veteran presented for follow-up after direct laryngoscopy biopsy for worsening hoarseness.  He complained of odynophagia and dysphagia for six months in addition to new CT finding of multiple lung nodular opacities. It was noted that the pathology report of the biopsy showed only chronic and acute inflammation without evidence of malignancy.  He reported appetite loss and fatigue, but denied weight loss or other constitutional symptoms.  He reported frequent shortness of breath and often felt as if a weight were pressing on his chest, as well as some pain on the right side of the neck since biopsy the previous week.  He had prior flexible fiberoptic nasolaryngoscopy in August 2004 and July 2006.  He had a 60+ pack-year smoking history, and quit in 1987.  A laryngoscopy was performed and showed a nodular mass immediately superior to the right vocal cord.  The surgical pathology diagnosis of the right true cord biopsy was squamous mucosa with edema and acute and chronic inflammation, and no evidence of malignancy.  The right false cord biopsy showed squamous mucosa with acute inflammation edema and vascular ectasia, and no evidence of malignancy.  A January 2009 barium swallow was performed for complaints of dysphagia, and showed no abnormalities were seen.  He was fluoroscopically observed while swallowing different consistencies of barium from thin to solid, and there was no evidence of swallowing dysfunction.  There was no penetration or aspiration or stricture.  Radiation therapy was performed in 1987 without surgical resection, with one-year history of worsening hoarseness, odynophagia, and dysphagia.  Despite the pathology results showing only edema and acute and chronic inflammation without evidence of malignancy, given his history of laryngeal cancer, he recommended excision of right supraglottic lesion.  With regard to the dysphagia, given the supraglottic position of the lesion, it was unlikely that his dysphagia and hoarseness were a result of this small lesion.  A barium swallow was performed most recently in January 2009, therefore would recommend esophagogastroduodenoscopy (EGD).

On VA compensation examination in June 2009, the Veteran reported that since his radiation treatment for his larynx cancer, he had intermittent hoarseness.  He also reported that it felt like he had something in his throat at the level of his larynx, and it hurt when he coughed.  He described pain at the level of 8/10 when he swallowed, choked on solid food and liquids once or twice a week.  The examiner noted that he had reviewed the Veteran's weight chart and his weight had been fairly stable between 180 and 192 pounds in the last six months.  The Veteran reported that he had heartburn 3 to 4 times per week and it was not relieved by medication.  He used oral inhalers, and denied that they caused excessive dryness of his throat.  He saw a speech pathologist in January 2009, and the study was normal and her assessment was normal swallow.  She recommended a regular diet, however he continued to choke on his food once or twice a week.  He had two EGDs in the past year, both of which were normal and showed no evidence of malignancy.

On examination, the nasal mucosae were normal without mucosal change.  Indirect laryngoscopy with a mirror demonstrated a tight oropharynx at the level of the base of the tongue and esophagus and the vocal cords were not well seen.  He had tenderness to palpation on the right at the level or just below the right cricoid cartilage.  In summary, the Veteran claimed increasing difficulty swallowing, hoarseness, pain when he swallowed, and pain in his lower throat when he coughed.   The examiner indicated that he had several operative laryngoscopies showing no evidence of recurrence of neoplasm in his larynx.  Pathology reports had been consistent with squamous mucosae with vocal fibrinoid deposits as well as acutely inflamed squamous mucosae.  An addendum to the pathology reports on the specimens obtained from the larynx indicated that there was edema with fibrinoid submucosal nodular deposits and acute inflammatory cells.  Dilated vasculature and fibrosis was also noted.

In a subsequent June 2009 addendum medical opinion, the VA examiner indicated that he had reviewed the September 1987 pathology report (prior to radiation therapy) on specimens from the Veteran's anterior left true vocal cord and the right true vocal cord.  He opined that at that time, prior to radiation therapy, the right true vocal cord demonstrated a squamous cell carcinoma, and the anterior left true vocal cord demonstrated acanthosis, hyperkeratosis and focal dysplasia.

A June 2009 speech pathology consult reflects that the Veteran had been referred for a swallowing  evaluation.  The Veteran reported having a feeling of something stuck in his throat that was present at times, but then said it occurred constantly.   The examiner noted that the information the Veteran provided was often vague or inconsistent.  On examination, he spoke in sentences conveying information with some vagueness.  He used good articulation of speech but had a hoarse vocal quality.  An examination of the oral motor mechanism showed normal range, speed, strength, and coordination of the movements of the tongue, lips, and jaw.  He wore an upper jaw denture, and had natural lower jaw teeth but only one remaining lower jaw molar.  A modified barium swallow study was performed; he was given regular, thin, and liquid semi-solid and solid food, each mixed with barium.  The oral phases of swallow showed a lack of sufficient dentition; he masticated mostly with his front teeth.  An examination of the pharyngeal phase of swallow showed normal function.  Once the swallow was initiated, the bolus moved adequately into the esophagus.  There was no laryngeal penetration or aspiration, and no residue present after the swallow.  The Veteran viewed the video whereby this was all pointed out to him (that no bolus remains were present in his pharynx after the swallow).  The diagnostic assessment was lack of sufficient dentition, chewing mostly with his front teeth, but the swallow was otherwise normal.

A December 2009 treatment note reflects that the Veteran complained of intermittent hoarseness, but his weight was stable, with no change in appetite.  He also complained of intermittent episodes of choking, but had modified barium swallows on multiple occasions, all of which were unremarkable.  The Veteran was noted to be fixated on obtaining more compensation for his laryngeal cancer history.  A scope was performed which showed bilateral irregular scar tissue on the anterior true cords.  The diagnostic assessment was bilateral anteriocord vocal cord irregularity.

A December 2009 laryngeal endoscopy report indicated that endoscopic examinations of both the esophagus and larynx did not indicate stricture or mass.  He had reflux for which he took omeprazole.  The Veteran reported neck pain since a March 2009 microlaryngoscopy. 

A May 2010 VA otolaryngology report reflects that the Veteran was treated with radiation in 1987 for vocal cord cancer.  He had chronic hoarseness and choking episodes.  He has had multiple biopsies since.  The last laryngoscope in December 2009 revealed bilateral irregular scar tissue on the anterior true cords.  The last biopsy in March 2009 showed no malignancy, but there was edema with fibrinoid submucosal nodular deposits and acute inflammatory cells. Dilated vasculature and fibrosis was also noted.  The Veteran requested a second opinion as to the cause of changes on his vocal cords.  The examiner noted that he was diagnosed and treated for a stage unknown glottic cancer 1987, and quit smoking cigarettes at that time. In the ensuing years, he has had problems with chronic hoarseness following therapy, with brief intermittent periods of aphonia or complete loss of voice for a word or two at a time, and occasionally gagging when eating.  He had not lost weight recently and appeared well nourished.  He had a number of biopsies of the larynx in 2000, February 2009 and March 2009, all of which showed no evidence of further malignancy. 

On examination, he was a well-nourished man in no distress, and his voice was hoarse but intelligible.  The mouth and pharynx were free of lesions.  A fiberoptic laryngoscopy showed that the nasal cavity and nasopharynx were clear. The hypopharynx, tongue base and valleculae were unremarkable.  The epiglottis was without lesion.  The ventricular bands (false vocal cords) were fuller than normal and there appeared to be a superficial ulceration on the left. The true vocal cords were irregular and there was a limited degree of abduction of the cords with inspiration, but no stridor was heard and the airway appeared adequate.  The neck was soft and supple, and no abnormal mass, lymphadenopathy or goiter was palpable.  The diagnostic assessment was status post radiation therapy for laryngeal cancer 1987, and chronic laryngitis, likely secondary to effects of radiation.  

A May 2010 pathology report regarding a March 2009 biopsy of throat tissues showed polypoid squamous hyperplasia, with no malignancy.  In an October 2010 addendum, a VA hospital's chief of otolaryngology reviewed the written report of a March 2009 biopsy of the Veteran's larynx.  His interpretation was that at the time of the biopsy, there was no evidence of residual or recurrent carcinoma in his larynx.  There was histologic evidence of severe inflammatory changes in the areas of the larynx biopsied and these were consistent with the late and persistent effects of the radiation therapy that he received during his original treatment to cure the cancer.  He opined that the effects of this may be to cause temporary aphonia or complete loss of phonation or voice production, and this would be an ongoing and chronic disability for him.

A September 2010 VA treatment note reflects that Veteran reported chronic hoarseness, and said he often lost his voice or dropped words, and was unable to speak at all when he first woke.  His weight had been stable (183), with a good appetite but he reported intermittent episodes of choking at least once a day; he coughed for approximately 5 minutes for each episode.  He sometimes coughed so much he felt lightheaded.  He also stated that he had coughing spells that occurred spontaneously and when he was sleeping.  He had several barium swallows and all were unremarkable.  He also reported having a sore throat most of the time with pain on swallowing and pain around the Adam's apple.  He rated his pain as 5 to 8 out of 10, and the pain seemed unrelated to coughing.  The diagnostic impression was chronic symptoms (sore throat, hoarseness, dysphagia, choking) related to radiation changes of vocal cords and surrounding tissues.  The examiner recommended small frequent meals and frequent sips of liquids, with Tylenol for pain as needed.
  
At an October 2010 RO hearing, the Veteran's representative asserted that the Veteran's service-connected residuals of larynx cancer included hoarseness, pain in the Adam's apple, inflammation of the vocal cords resulting in significant difficulties with swallowing, choking, breathing, and speaking.  She said that when speaking, he dropped words, and in the mornings he could not speak at all.  The Veteran testified that this inability lasted for 20 minutes.  His representative said he had to work on his vocal cords to get his speech to emerge, and it was labored speaking.  This was difficult for him and had impacted him personally and socially, and limited his ability to perform any job that required speaking.  She testified that earlier that day she witnessed him choking on an egg sandwich.  She stated that he had been unable to work since 1974.  The Veteran testified that he applied for disability benefits from SSA but it was denied.  He said he was given SSI benefits in the early 1980s but declined it as it offset his non-service-connected pension.  The Veteran's wife testified that he had frequent choking, and sometimes it was very bad, and it was hard for him to swallow food.

On VA examination in December 2010, the examiner noted that the Veteran had a history of squamous cell carcinoma of the right true vocal cord in September 1987, which was treated with radiation in 1987.  His last antineoplastic treatment was in 1987.  He thereafter had multiple vocal cord biopsies.  She noted that he had current hoarseness.  He also had sleep apnea and COPD.  He had not had a laryngectomy, and the current appearance of the larynx included thickening of cords, and limited abduction of the vocal cords.  His voice was hoarse after extended periods of talking.  It was noted that the Veteran retired in 1974 due to a psychiatric problem (anxiety).  The examiner diagnosed residuals of cancer of the larynx, and the problem associated with the diagnosis was residual of radiation treatment/cancer of the larynx.  The disability had moderate effects on feeding; eating was often uncomfortable due to choking episodes.

The examiner opined that the Veteran's residuals of cancer of the larynx were at least as likely as not (50/50 probability) caused by or a result of radiation treatment for service-connected laryngeal cancer.  She indicated that the Veteran is service connected for laryngeal cancer, and treated with radiation in 1987.  Since treatment he had had the following symptoms:  chronic hoarseness, dysphonia, dysphagia, throat pain, and choking episodes.  She opined that these symptoms were a result of radiation treatment to the larynx and were likely permanent.  She noted that the Veteran also claimed that his COPD was related to radiation treatment, and that he was a smoker and quit in 1987.  The examiner opined that since the Veteran did not have radiation to the chest/lungs, it was unlikely that that COPD he now has is related to treatment of laryngeal cancer.

In a March 2011 substantive appeal, the Veteran's representative contended that an extraschedular rating was warranted for his residuals of laryngeal cancer.  She said he had multiple problems associated with this disability, including loss of audible speech to a whisper in the mornings and sporadically throughout the day, hoarse and cracking voice, dryness of the throat, choking while speaking, eating, and even while asleep, awakening him nightly.  He also had pain on swallowing and coughing.  She said these conditions caused him tremendous embarrassment, and an inability to work.

A June 21, 2011 speech therapy note reflects that the Veteran complained of dysphagia.  He had multiple medical problems including a history of laryngeal cancer in 1987, treated with radiation, asthma, hoarseness, dysphagia, esophageal reflux, and COPD.  He had been referred for a swallowing evaluation, and reported that he sometimes coughed or choked on food and medications, but then later said he coughed or choked every time he ate or swallowed.  On examination, the Veteran spoke in sentences conveying information using clear articulation of speech, and had a hoarse vocal quality.  An examination of the oral motor mechanism showed that his range, speed, strength, coordination of movements of tongue, lips, and jaw was normal.  He wore an upper jaw denture, and had natural teeth in the lower jaw with all lower jaw molars missing except for one.  On modified barium swallow (MBS) he was given, by mouth, regular thin liquid, semi-solid, and solid food, each mixed with barium.  There was lack of sufficient dentition with a reduced ability to masticate.  The pharyngeal phase of swallow showed normal function.  The examiner indicated that the Veteran had no laryngeal penetration or aspiration.  The diagnostic assessment was that oropharyngeal phases of swallow were within functional limits for some consistencies, but the Veteran lacked sufficient dentition.  The Veteran was upset when told this evaluation showed no aspiration.  The examiner recommended soft mechanical food or regular thin liquid diet.

A June 29, 2011 speech pathology note reflects that the Veteran had vocal hoarseness, and was referred for laryngeal videostroboscopy.  On examination, the Veteran spoke in sentences conveying information using a breathy, hoarse, vocal quality, with no articulation of speech problem.  An oral motor mechanism examination showed range, speed, strength, coordination of movements of tongue, lips, jaw to be normal.  On examination, phonation time showed an S/Z ratio 13/13 and inconsistent voice break, vocal range was 8 notes - 1 octave, his vocal quality was moderate, with breathy hoarseness, the vocal intensity was adequate, but he had limited ability to shout.  Words per breath were up to 10, prosody showed altered rhythm, intonation and inflection was reduced.  A laryngeal videostroboscopy evaluation showed incomplete glottic closure, incomplete supraglottic compression.  The vocal fold edge was rough and irregular, with a lesion of the mid/superior left fold, and bilateral telangiectasias.  On examination of vocal fold mobility, the left fold had severe limited adduction and abduction.  Overall laryngeal function was hypofunction.  The diagnostic assessment was that he appeared to have left vocal fold lesion, and had laryngeal stenosis from radiation treatment in 1987.

A June 2011 otolaryngology note showed that the Veteran was seen for stroboscopy and complained of worsening hoarseness.  On examination, his voice was mild or moderately hoarse and breathy but audible.  Videostroboscopy was carried out with rigid endoscope and showed bilateral vocal stiffness and limited mobility secondary to radiation therapy as well as bilateral telangiectasias.  There was an exophytic/papillary appearing lesion on the left mid/superior true vocal cord.  The diagnostic assessment was laryngeal stenosis secondary to late effects of radiation, and left focal fold lesion suspicious for new lesion.

A June 2012 PFT test showed FEV1 was 2.44 predicted.  There was insufficient data to generate a valid challenge graph.  It was noted that the Veteran had difficulty comprehending the technique throughout testing.  There was a 20% decrease in FEV1 after inhaled methacholine, which was consistent with mild bronchial hyperresponsiveness.

In a December 2012 substantive appeal, the Veteran's representative contended that the Veteran has a constant inability to speak above a whisper.

At a June 2013 Board hearing, the Veteran's representative reiterated many prior assertions, and stated that the Veteran suffered terribly from the residuals, although the cancer had cleared up.  She said he forced his speech, and spoke in a whisper most often, and sometimes his words cracked.  She said that sometimes he stopped speaking, and spoke very loudly because he had to force the sound out.  He also spit and choked.  The Veteran testified that it was difficult and painful to swallow.  The Veteran's representative asserted that he often spoke in a whisper, and requested an extraschedular rating.  She maintained that although he did not meet the criteria for a 100 percent rating based inability to speak above a whisper, he had symptoms including spitting when he spoke, choking, coughing, constant dryness, swallowing difficulty, and cracked speech.  She asserted that he was unable to work because of this disability, and that people would not hire him.  She said that people mocked him at work and he was humiliated, and this triggered unemployability.  The Veteran stated that he could no longer sing.  His wife testified that he had difficulty speaking, and had choked on his food just prior to the hearing.  She said he could no longer eat salad.  The Veteran's representative stated that he believed that his throat condition was not resolved and something more serious was going on.  The Veteran stated that he had not worked since 1974.

An August 2013 VA otolaryngology note reflects that the Veteran complained that his voice continued to decline.  He was status post radiation therapy for vocal fold cancer in 1987 with re-biopsy in 2000 and again 2011 (benign).  She last saw him in June 2011 for videostroboscopy at which time he had laryngeal stenosis with prominent vocal fold stiffness and glottic incompetence.  There was no otalgia or bleeding.  He continued to experience difficulty swallowing, however he did not want to undergo any further swallowing evaluation.  His voice was weak, breathy, and strained.  An endoscopy showed vocal fold scarring and telangiectasis.  There was limited mobility, and glottic incompetence with prominent elliptical glottic chink and secondary nearly complete supraglottic compression/ hyperfunction.  An examination of the neck showed no adenopathy.  The pertinent diagnostic assessment was laryngeal stenosis and dysphonia secondary to late effects of radiation therapy.  The voice was poor, with vocal fold stiffness/scarring, limited mobility, glottic incompetence, and compensatory supraglottic hyperfunction.  The examiner opined that unfortunately, these changes were irreversible and not amenable to surgical intervention or augmentation.

In a July 2014 letter, the Veteran's wife contended that the Veteran should have a 100 percent rating, and that he has difficulty speaking and hearing as a result of radiation to treat his cancer.  She admitted that his cancer was in remission.  

On VA examination in March 2015, the examiner diagnosed chronic laryngitis, and prior laryngeal cancer, diagnosed in 1987.  He reportedly had GERD since treatment for laryngeal cancer.  The Veteran reported that he had worsening of his dysphagia, with worsening swallowing, hoarseness, and pain when eating and drinking.  He had worsening heartburn and pain when lying in a supine position.  He said his hoarseness had worsened, and that often times he could not even speak clearly and felt he sounded like a frog.  The examiner indicated that the Veteran had the following symptoms due to his chronic laryngitis:  hoarseness (with thickening of cords), inflammation of vocal cords, and hoarseness and symptoms of GERD.  He had not had a laryngectomy.  The examiner indicated that he did not have laryngeal stenosis, including residuals of laryngeal trauma (unilateral or bilateral), and did not have complete organic aphonia.  He did have incomplete organic aphonia, with constant hoarseness (he was difficult to understand at times), inflammation of vocal cords, and bilateral irregular scar tissue on the anterior true cords, as noted on December 23, 2009 examination.  He had not had a permanent tracheostomy, injury to the larynx, vocal cord paralysis or any other pharyngeal or laryngeal conditions.  He did not have any scars related to the above conditions.  She opined that the Veteran's larynx condition impacted his ability to work, as he has persistent hoarseness and laryngitis, and worsening dysphagia.

In a report of a March 2015 VA examination, the examiner stated that the Veteran was difficult to understand as a result of his hoarseness and dysphagia.  She opined that this would make it difficult for him to maintain employment as he has difficulty with speaking and was hard to understand as a result of his hoarse, raspy speech.
 
A March 2015 VA speech pathology note reflects that the Veteran had a chronic history of dysphagia, and his airway had a questionable globus sensation with solids and liquids; he was last evaluated by SLP in 2009 with unremarkable MBS results. His prior medical history was also notable for esophageal reflux, COPD, generalized anxiety, and asthma. MBS testing was conducted, and showed no aspiration.  There was minimal penetration or aspiration risk observed.  The examiner indicated that swallowing was safe with minimal diet restriction and he occasionally required minimal cueing to use compensatory strategies. All nutrition and hydration needs were met by mouth at mealtime.  The diagnostic assessment was prior medical history of laryngeal cancer treated with radiation and residual dysphagia to solids and liquids since that time.  He had been referred to the clinic based on complaints of worsening dysphagia and hoarseness in the recent months, and his wife reported mild weight loss and anorexia.  The examiner indicated that overall, he demonstrated a mild pharyngeal dysphagia.  During the pharyngeal stage, pharyngeal swallow initiation was timely, hyolaryngeal excursion and epiglottic inversion were very mildly impaired, though this did not impact the function of the swallow, as no residue remained in the pharynx post-swallow.  There was no penetration or aspiration across consistencies.  The most notable finding was at the level of the UES with impaired cricopharyngeal (CP) opening/coordination.  This resulted in retrograde backflow up to the level of the pyriform sinuses across consistencies.  He required several dry swallows and/or liquid wash to clear backflow, placing him at increased risk of aspiration after the swallow, or postprandial aspiration.  The diagnostic impression was mild pharyngeal dysphagia complicated by impaired UES opening and CP coordination with subsequent backflow from the LES to the UES across consistencies.  The findings were consistent with his report of sticking localized to this area and may be associated with radiation changes.  The examiner recommended that he continue regular solids and thin liquids with extra sauces and gravies, alternate solids and liquids, and use extra dry swallows.  The examiner offered oropharyngeal strengthening exercises as preventative measure, but he declined. He was advised to maintain aspiration and reflux precautions given the risk of aspiration after the swallow on backflow.  

An April 2015 VA outpatient treatment record reflects that the Veteran was seen for follow up for worsening hoarseness and dysphagia.  He stated that symptoms from previous visit have not changed.  He had not noted any further weight loss. He underwent MBS in March which demonstrated mild pharyngeal dysphagia, impaired UES opening and cricopharyngeal coordination with backflow from LES and UES across consistencies.  Nasopharyngoscopy showed posterior pharyngeal irritation. There was an abnormal-appearing left vocal cord, likely secondary to previous cancer, biopsy, and radiation. His vocal cords did not fully abduct.  The arytenoids were swollen.  The diagnostic assessment was history of larynx cancer, status post radiation therapy in 1987 (in remission since 1987) and GERD with worsening hoarseness and dysphagia.  MBS and nasopharyngoscopy were consistent with reflux.  

A September 2015 VA examination addendum noted that the Veteran had the following respiratory conditions:  COPD, emphysema, asthma and pulmonary nodules.  The examiner indicated that emphysema was a part of COPD, and centrilobular emphysema was the most common form and closely related with cigarette smoking according to cited medical references.  The Veteran reported that he was an ex-smoker, having quit in 1987.  The examiner opined that it was less likely than not that his COPD, emphysema, and asthma were related to military service.  Calcified nodules identified on CT in 2009 had been continued to be monitored by the pulmonary clinic and indicated asbestos exposure, and it was as least as likely as not that the calcified nodules on CT were related to asbestos exposure. 

On VA respiratory examination in March 2016, the examiner diagnosed asthma, emphysema, COPD, and pulmonary nodules secondary to asbestos exposure.  He also had sleep apnea.  Pulmonary function testing (PFT) was performed, and FVC was 100% predicted, FVC was 97% predicted, FEV-1 was 56% predicted, FEV-1/FVC was 56% FEV-1/FVC: 57%, and  DLCO was 71% predicted.  The examiner indicated that the FEV-1%  predicted results most accurately reflected his 
level of disability.  The examiner opined that the Veteran's COPD and asthma were predominantly responsible for the limitation in pulmonary function, and that his poor exercise tolerance, shortness of breath, cough, wheeze, etc. were caused by his COPD, emphysema, and asthma which are not service-related, and that they impacted his ability to work.  He fatigued easily and was tired all day. His respiratory status would interfere with his ability to perform manual labor or a job that required prolonged standing or walking.  Additionally, his fatigue would pose challenges to completing productive work.  His service-connected asbestosis (pulmonary nodules) was stable, and the pulmonary nodules were not contributing to his current respiratory status. 

After a review of all of the evidence of record, the Board finds that throughout the rating period on appeal, there is no evidence of recurrent malignant neoplasm, including on biopsy.  See October 2010 otolaryngology note based on review of a report of a March 2009 biopsy of the Veteran's larynx.  There is also no evidence of metastasis.  Accordingly, his service-connected residuals of laryngeal cancer must be rated based on the residuals. 38 C.F.R. § 4.97, Diagnostic Code 6819.

As noted above, the Veteran is already in receipt of the maximum 30 percent rating under Diagnostic Code 6516 (laryngitis), and thus an increased rating is not warranted under this Code.

As the Veteran has not had a total or partial laryngectomy, an increased rating under Diagnostic Code 6518 is not warranted.

Diagnostic Code 6519 governs aphonia.  After a review of all of the evidence of record, the Board finds that an increased rating is not warranted for residuals of laryngeal cancer under Diagnostic Code 6519, as the evidence does not show that the Veteran had complete organic aphonia with constant inability to speak above a whisper throughout the rating period on appeal.  Rather, the weight of the evidence shows that he had a hoarse voice throughout this period, and the current 30 percent rating under Diagnostic Code 6516 is proper.  As the constant inability to communicate by speech is also not demonstrated, a higher 100 percent rating is also not warranted under this Code.  The evidence of record clearly shows that the Veteran can speak above a whisper, although his voice is hoarse.  In fact, he sometimes speaks too loudly.  The March 2015 VA examiner opined that he did not have complete organic aphonia, but did have incomplete organic aphonia, with constant hoarseness.  Incomplete aphonia is rated under Diagnostic Code 6516.  38 C.F.R. § 4.97, Diagnostic Code 6519.

Turning to another potentially applicable code, Diagnostic Code 6520 provides ratings for stenosis of the larynx.  Some of the evidence of record shows that the Veteran has laryngeal stenosis.  See August 2013 VA otolaryngology note.  PFT studies on file show that the Veteran's breathing capacity meets the 30 percent criteria under this code, but do not show that the criteria for the next higher 60 or 100 percent ratings are met, as FEV-1 was not 40 to 55 percent predicted, or less than 40 percent predicted.  The evidence also reflects that a significant portion of the Veteran's impaired respiratory function as shown on PFTs is due to non-service-connected asthma and COPD.  See report of VA respiratory examination in March 2016.  The Board finds that an increased rating is not warranted under Diagnostic Code 6520.

Even though several modified barium swallows (MBS) were unremarkable, the preponderance of the evidence of record, including lay statements, consistently shows that the Veteran has dysphagia (difficulty swallowing).  The Board finds that a separate compensable rating for dysphagia is warranted for this manifestation pursuant to Esteban, supra.  

In this regard, the Board notes that in September 2010, the examiner noted chronic symptoms (sore throat, hoarseness, dysphagia, choking) related to radiation changes of vocal cords and surrounding tissues.  A December 2010 examiner indicated that the Veteran's residual of radiation treatment/cancer of the larynx had moderate effects on feeding; eating was often uncomfortable due to choking episodes.  The examiner opined that since radiation treatment he had symptoms of chronic hoarseness, dysphonia, dysphagia, throat pain, and choking episodes.  She opined that these symptoms are a result of radiation treatment to the larynx and are likely permanent.  In March and 2015, mild dysphagia was again noted, and in April 2015, GERD with worsening hoarseness and dysphagia were noted, and MBS and nasopharyngoscopy were consistent with reflux.  Although the Veteran's GERD is a non-service-connected condition, in light of the competent medical evidence linking his dysphagia with his service-connected residuals of laryngeal cancer, the Board finds that a separate rating is warranted for this symptom, which is a manifestation that is separate and distinct from the symptoms of hoarseness and incomplete aphonia that is rated under Diagnostic Code 6516.

Rating dysphagia by analogy under Diagnostic Code 7203, the Board finds that a separate 30 percent rating is warranted for moderate esophageal stricture.  Even higher 50 or 80 percent ratings under this code are not warranted, as the evidence does not show that the dysphagia is severe, permitting passage of liquids only.  38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 7203.  The weight of the evidence of record shows that the Veteran is able to consume solid food.

The Board, in reaching these conclusions, has considered the Veteran's and his representatives' arguments as set forth in written statements. The Veteran has contended that a higher rating should be assigned.  He is competent to report his symptoms, but the Board finds that as to the severity of his residuals of laryngeal cancer in relation to the applicable rating criteria, the medical opinions by the multiple examiners and medical providers are afforded greater probative weight.  An examiner takes into consideration the Veteran's subjective complaints, his medical history, and the results of the objective examination in determining the overall severity of his residuals of laryngeal cancer.  Hence this determination is multi-factorial, not just based on his lay statements and hearing testimony, but on all of the relevant medical and other evidence.

Based on this collective body of evidence, the Board finds that throughout the rating period on appeal, the Veteran's service-connected residuals of laryngeal cancer (incomplete aphonia) is no more than 30 percent disabling, and a higher rating in excess of 30 percent is not warranted for incomplete aphonia.  38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6516.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that throughout the rating period on appeal, a separate 30 percent rating is warranted for residuals of laryngeal cancer (dysphagia), rating by analogy.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7203; Esteban, supra.

Extraschedular Rating

Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See 38 C.F.R. § 3.321(a); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The provisions contained in the rating schedule will represent as far as can practically be determined, the average impairment in earning capacity in civil occupations resulting from disability.  38 C.F.R. § 3.321(a).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Thus, in order to be exceptional or unusual, the disability picture must fall outside of a finding that the service-connected disability causes considerable loss of working time (i.e., it is more than a considerable loss). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

A decision was obtained in In March 2016 from the Director of Compensation Service, of the Veterans Benefits Administration, who indicated that he had considered the possibility of an increased evaluation, in excess of 30 percent on an extraschedular basis, for the service-connected residuals cancer of the larynx, status post radiation therapy.  During the June 2009 nose, sinus, larynx and pharynx examination the Veteran reported that since receiving radiation therapy treatments he experienced hoarseness, with a feeling that he has something in his throat, and pain when coughing and swallowing.  He also reported choking on solid foods and liquids once or twice a week.  The examination revealed evidence of tightness of the oropharynx at the level of the base of the tongue and esophagus, and the vocal cords were not well seen.  The Veteran experienced tenderness and palpations on the right at the level or just below the cricoid cartilage. The April 2015 Progress Notes, revealed a diagnosis of mild pharyngeal dysphagia.  A review of the record in its entirety, including lay statements, revealed no evidence of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization that would render application of the current rating schedular criteria inadequate.  The Director found that entitlement to an increased evaluation, in excess of 30 percent, on an extraschedular basis, due to the residuals of cancer of the larynx, status post radiation therapy, was not warranted. 

The Board finds that the rating criteria for chronic laryngitis (Diagnostic Code 6516) and esophageal stricture (Diagnostic Code 7203) adequately contemplate the Veteran's disability on appeal.  For the reasons stated above, the Board has concluded that the Veteran's level of impairment due to incomplete aphonia and dysphagia is adequately reflected by the assigned schedular ratings.  As such, the Board finds that the manifestations of the Veteran's residuals of laryngeal cancer are contemplated in the rating criteria.  There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected residuals of laryngeal cancer an extraschedular rating is not warranted.

TDIU 

In its prior January 2015 remand, the Board determined that a TDIU claim had been reasonably raised by the record as part of the Veteran's increased rating claim.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Governing law and regulation provide that a TDIU is granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 and 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a).  

The Veteran's service-connected disabilities include residuals of laryngeal cancer status post radiation therapy (incomplete aphonia) (30 percent disabling), residuals of laryngeal cancer (dysphagia) (30 percent), an acquired psychiatric disorder (30 percent), a lumbosacral spine disability (20 percent), lumbar radiculopathy of the left lower extremity (10 percent), lumbar radiculopathy of the right lower extremity (10 percent), bilateral hearing loss (10 percent), tinnitus (10 percent), lung nodules (noncompensable), and scars (noncompensable).  His combined rating, pursuant to the instant decision, has been at least 70 percent disabling throughout the rating period on appeal.

In light of the instant decision granting a separate 30 percent rating for dysphagia throughout the rating period on appeal, the Veteran has met the schedular criteria for a TDIU throughout the rating period on appeal.

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  See also Faust v. West, 13 Vet. App. 342 (2000).

The ultimate determination of whether a Veteran is capable of substantial gainful employment rests with the VA adjudicator, not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 U.S.C. § 5103A(d)(1) ) (the VA adjudicator has the ultimate responsibility for a TDIU determination and VA is not required in every case to obtain a single medical opinion regarding the combined impact of all service-connected disabilities).

In making this determination of employability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by any disabilities that are not service connected. 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail. 

As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The Board notes that the Veteran has failed to complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), despite being requested to do so by the AOJ.  

Records reflect that the Veteran has been unemployed for many years, since long before the instant claim for an increased rating for residuals of laryngeal cancer, and several records show that he has a fifth-grade education and worked as a forklift operator in the 1970s.  He has been unemployed throughout the instant appeal.

A report of a private psychological assessment conducted in May and June 2013 by E.B., M.A., and T.B., Psy.D., reflects that the Veteran has a 5th grade education and his test results suggest that he has a longstanding undiagnosed verbal learning disability.  His verbal ability is significantly impaired, falling in the borderline range of intellectual ability.  They opined that although many of his physical symptoms can be attributed to his substantiated health conditions (e.g. asthma, lethargy, and cough) he endorsed a high level of somatic complaints.  Testing did not detect signs of clinical depression, but the examiners noted that he had been taking anti-depressants for several years.  He experienced his hoarse voice as embarrassing which led him to withdraw socially.  He indicated that it was often painful to talk and he sometimes lost his voice altogether.  They diagnosed depression and anxiety.

On VA back examination in March 2015, the examiner diagnosed degenerative arthritis of the spine, and indicated that the Veteran had pain and decreased range of motion.  She opined that it would be difficult for him to complete tasks and to lift and move heavy objects.  On VA scars examination in March 2015, the examiner indicated that the Veteran's back scar had no impact on his ability to work.  On VA examination in March 2015, the examiner opined the Veteran was difficult to understand as a result of his hoarseness and dysphagia, and this would make it difficult for him to maintain employment as he had difficulty with speaking and was hard to understand as a result of hoarse and raspy speech.  

The Board finds that the weight of the evidence suggests that his service-connected disabilities, especially in combination, are of a nature and severity as to preclude him from engaging in the type of work for which he is qualified by reason of past education, work experience and training.  The record shows that he is currently unemployed, and that his service-connected disabilities play a major role in his inability to obtain and maintain employment that could be considered substantially gainful versus just marginal, in that they affect his ability to perform this level of work on a consistent basis.  Thus, with application of the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3), the Board finds that the criteria for a TDIU are met under 38 C.F.R. § 4.16(a).








							(Continued on the next page)

ORDER

An increased rating in excess of 30 percent for residuals of laryngeal cancer (incomplete aphonia) is denied.

Throughout the rating period on appeal, a separate 30 percent rating for residuals of laryngeal cancer (dysphagia) is granted, subject to the statutes and regulations governing the payment of VA compensation.

The claim for a TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


